               Case
                Case1:21-cv-00131-JD
                     1:21-cv-00131-JD Document
                                       Document25-1
                                                26 Filed
                                                    Filed08/23/21
                                                          08/20/21 Page
                                                                    Page12ofof14
                                                                               15



                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW HAMPSHIRE


 VERY REVEREND GEORGES F. de
 LAIRE, J.C.L.,

          Plaintiff,
                                                      CIVIL ACTION NO. 1:21-cv-00131-JD
 v.

 GARY MICHAEL VORIS, ANITA CAREY,
 ST. MICHAEL’S MEDIA a/k/a CHURCH
 MILITANT,

          Defendants.



                           CONFIDENTIALITY PROTECTIVE ORDER

         The parties have agreed to the terms of this Protective Order; accordingly, it is ORDERED:

              1.    Scope. All documents produced in the course of discovery, including initial

 disclosures, all responses to discovery requests, all deposition testimony and exhibits, other

 materials which may be subject to restrictions on disclosure for good cause and information derived

 directly therefrom, whether produced by the parties to this litigation or third parties (hereinafter

 collectively “document(s)”), shall be subject to this Order concerning confidential information as

 set forth below. This Order is subject to the Local Rules of this District and of the Federal Rules of

 Civil Procedure on matters of procedure and calculation of time periods.

              2.    Form and Timing of Designation. A party may designate documents as confidential

 and restricted in disclosure under this Order by placing or affixing the words “CONFIDENTIAL -

 SUBJECT TO PROTECTIVE ORDER” on the document in a manner that will not interfere with

 the legibility of the document and that will permit complete removal of the CONFIDENTIAL -

 SUBJECT TO PROTECTIVE ORDER designation. Documents shall be designated

03471995 v1                                       1
              Case
               Case1:21-cv-00131-JD
                    1:21-cv-00131-JD Document
                                      Document25-1
                                               26 Filed
                                                   Filed08/23/21
                                                         08/20/21 Page
                                                                   Page23ofof14
                                                                              15



 CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER prior to or at the time of the production

 or disclosure of the documents. The designation “CONFIDENTIAL - SUBJECT TO

 PROTECTIVE ORDER” does not mean that the document has any status or protection by statute

 or otherwise except to the extent and for the purposes of this Order. A party producing documents

 which contain a high level of sensitivity may further designate the document as ATTORNEYS’

 EYES ONLY – CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER. Any documents

 containing said designation shall not be disclosed to any party (other than the producing party, if

 applicable).     All other terms of this Protective Order apply to said documents bearing the

 ATTORNEYS’ EYES ONLY – CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER

 designation.

         3.        Documents Which May be Designated CONFIDENTIAL – SUBJECT TO

PROTECTIVE ORDER. Any party may designate documents as CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER but only after review of the documents by an attorney or a party appearing

pro se who has in good faith determined that the documents contain information protected from

disclosure by statute or that should be protected from disclosure as confidential personal information,

trade secrets, personnel records, or commercial information. The designation shall be made subject

to the standards of Rule 11 and the sanctions of Rule 37 of the Federal Rules of Civil Procedure.

Information or documents that are available in the public sector may not be designated as

CONFIDENTIAL -SUBJECT TO PROTECTIVE ORDER. As set forth in Paragraph 2, documents,

may be designated ATTORNEYS’ EYES ONLY – CONFIDENTIAL – SUBJECT TO

PROTECTIVE ORDER. Said documents bearing said designation shall not be disclosed to any

party or third party, other than the producing party.

         4.        Depositions.   Deposition   testimony    and    transcripts   shall   be   deemed

CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER or ATTORNEYS’ EYES ONLY –
03471995 v1                                      2
              Case
               Case1:21-cv-00131-JD
                    1:21-cv-00131-JD Document
                                      Document25-1
                                               26 Filed
                                                   Filed08/23/21
                                                         08/20/21 Page
                                                                   Page34ofof14
                                                                              15



CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER only if designated as such. Such

designation shall be specific as to the portions to be designated CONFIDENTIAL – SUBJECT TO

PROTECTIVE ORDER or ATTORNEYS’ EYES ONLY – CONFIDENTIAL – SUBJECT TO

PROTECTIVE ORDER. Depositions, in whole or in part, shall be designated on the record as

CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER or ATTORNEYS’ EYES ONLY –

CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER at the time of the deposition. Deposition

testimony so designated shall remain CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER or

ATTORNEYS’ EYES ONLY – CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER until

14 (fourteen) days, after delivery of the transcript by the court reporter. Within14 (fourteen) days

after delivery of the transcript, a designating party may serve a Notice of Designation to all parties

of record as to specific portions of the transcript to be designated CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER or ATTORNEYS’ EYES ONLY – CONFIDENTIAL – SUBJECT TO

PROTECTIVE ORDER. Thereafter, those portions so designated shall be protected as

CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER or ATTORNEYS’ EYES ONLY –

CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER pending objection under the terms of

this Order. The failure to serve a Notice of Designation shall waive the CONFIDENTIAL -

SUBJECT TO PROTECTIVE ORDER or ATTORNEYS’ EYES ONLY – CONFIDENTIAL –

SUBJECT TO PROTECTIVE ORDER designation made on the record of the deposition.

         5.        Protection of Confidential Material.

                  a.     General Protections.

                         (1)     Documents      designated   CONFIDENTIAL         -   SUBJECT      TO

                                 PROTECTIVE ORDER under this Order shall not be used or

                                 disclosed by the parties, counsel for the parties or any other persons

                                 identified in ¶ 6.b. for any purpose whatsoever other than to prepare
03471995 v1                                        3
              Case
               Case1:21-cv-00131-JD
                    1:21-cv-00131-JD Document
                                      Document25-1
                                               26 Filed
                                                   Filed08/23/21
                                                         08/20/21 Page
                                                                   Page45ofof14
                                                                              15



                               for and to conduct discovery, hearings and trial in this action,including

                               any appeal thereof.

                        (2)    Documents      designated    or   ATTORNEYS’         EYES      ONLY      –

                               CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER under

                               this Order shall not be used or disclosed by counsel for the parties to

                               their clients (i.e., the parties) or any other persons identified in ¶ 6.b.

                               for any purpose whatsoever other than to prepare for to and to conduct

                               discovery, hearings and trial in this action including any appeal

                               thereof.

                  b.    Limited Third-Party Disclosures. The parties and counsel for the parties shall

                        not disclose or permit the disclosure of any CONFIDENTIAL - SUBJECT

                        TO    PROTECTIVE        ORDER       or   ATTORNEYS’         EYES      ONLY      –

                        CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER documents to

                        any third person or entity except as set forth in subparagraphs 1-6. Subject to

                        these requirements, the following categories of persons may be allowed to

                        review documents that have been designated CONFIDENTIAL - SUBJECT

                        TO PROTECTIVE ORDER:

                        (1)    Counsel. Counsel for the parties and employees of counsel who have

                               responsibility for the preparation and trial of the action;

                        (2)    Parties. Parties and employees of a party to this Order but only to

                               the extent counsel determines that the specifically named individual

                               party or employee’s assistance is reasonably necessary to the conduct

                               of the litigation in which the information is disclosed.

                        (3)    Court Reporters and Recorders. Court reporters and recorders
03471995 v1                                       4
              Case
               Case1:21-cv-00131-JD
                    1:21-cv-00131-JD Document
                                      Document25-1
                                               26 Filed
                                                   Filed08/23/21
                                                         08/20/21 Page
                                                                   Page56ofof14
                                                                              15



                               engaged for depositions;

                        (4)    Contractors. Those persons specifically engaged for the limited

                               purpose of making copies of documents or organizing or processing

                               documents but only after each such person has completed the

                               certification contained in Attachment A, Acknowledgment of

                               Understanding and Agreement to Be Bound.

                        (5)    Consultants and Experts. Consultants, investigators, or experts

                               (hereinafter referred to collectively as “experts”) employed by the

                               parties or counsel for the parties to assist in the preparation and trial

                               of this action but only after such persons have completed the

                               certification contained in Attachment A, Acknowledgment of

                               Understanding and Agreement to Be Bound; and

                        (6)    Others by Consent. Other persons only by written consent of the

                               producing party or upon order of the Court and on such conditions as

                               may be agreed or ordered. All such persons shall execute the

                               certification contained in Attachment A, Acknowledgment of

                               Understanding and Agreement to Be Bound.

                  c.    Subject to these requirements, the following categories of persons may be

                        allowed to review documents that have been designated ATTORNEY’S

                        EYES ONLY - CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER:

                        (1)    Counsel. Counsel for the parties and employees of counsel who have

                               responsibility for the preparation and trial of the action;

                        (2)    Court Reporters and Recorders. Court reporters and recorders engaged

                               for depositions;
03471995 v1                                       5
              Case
               Case1:21-cv-00131-JD
                    1:21-cv-00131-JD Document
                                      Document25-1
                                               26 Filed
                                                   Filed08/23/21
                                                         08/20/21 Page
                                                                   Page67ofof14
                                                                              15



                        (3)     Contractors. Those persons specifically engaged for the limited

                                purpose of making copies of documents or organizing or processing

                                documents but only after each such person has completed the

                                certification contained in Attachment A, Acknowledgment of

                                Understanding and Agreement to Be Bound.

                        (4)     Consultants and Experts. Consultants, investigators, or experts

                                (hereinafter referred to collectively as “experts”) employed by the

                                parties or counsel for the parties to assist in the preparation and trial of

                                this action but only after such persons have completed the certification

                                contained in Attachment A, Acknowledgment of Understanding and

                                Agreement to Be Bound; and

                        (5)     Others by Consent. Other persons only by written consent of the

                                producing party or upon order of the Court and on such conditions as

                                may be agreed or ordered. All such persons shall execute the

                                certification contained in Attachment A, Acknowledgment of

                                Understanding and Agreement to Be Bound

                  d.    Control of Documents. Counsel for the parties shall make reasonable efforts

                        to    prevent   unauthorized     disclosure    of   documents      designated    as

                        CONFIDENTIAL           –       SUBJECT TO PROTECTIVE ORDER                       or

                        ATTORNEYS’ EYES ONLY – CONFIDENTIAL – SUBJECT TO

                        PROTECTIVE ORDER pursuant to the terms of this Order. Counsel shall

                        maintain the originals of the forms signed by persons acknowledging their

                        obligations under this Order for a period of six years from the date of signing.

                  e.    Copies. Prior to production to another party, all copies, electronic images,
03471995 v1                                        6
              Case
               Case1:21-cv-00131-JD
                    1:21-cv-00131-JD Document
                                      Document25-1
                                               26 Filed
                                                   Filed08/23/21
                                                         08/20/21 Page
                                                                   Page78ofof14
                                                                              15



                            duplicates, extracts, summaries or descriptions (hereinafter referred to

                            collectively as “copies”) of documents designated as CONFIDENTIAL -

                            SUBJECT TO PROTECTIVE ORDER or ATTORNEYS’ EYES ONLY –

                            CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER under this Order,

                            or any individual portion of such a document, shall be affixed with the

                            designation “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” or

                            ATTORNEYS’ EYES ONLY – CONFIDENTIAL – SUBJECT TO

                            PROTECTIVE ORDER if the word does not already appear on the copy. All

                            such copies shall thereafter be entitled to the protection of this Order. The

                            term “copies” shall not include indices, electronic databases or lists of

                            documents provided these indices, electronic databases or lists do not contain

                            substantial portions or images of the text of confidential documents or

                            otherwise disclose the substance of the confidential information contained in

                            those documents.

         6.        Filing     CONFIDENTIAL           -    SUBJECT   TO     PROTECTIVE        ORDER      or

ATTORNEYS’ EYES ONLY – CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER

Documents With the Court.

                  a.        Filing Party’s Confidential Documents. In the event that a party seeks to file,

                            or reference in any filing, a document that the filing party designated as

                            CONFIDENTIAL         -       SUBJECT    TO    PROTECTIVE         ORDER      or

                            ATTORNEYS’ EYES ONLY – CONFIDENTIAL – SUBJECT TO

                            PROTECTIVE ORDER under this Protective order and the filing party seeks

                            to maintain the confidentiality of such document, the filing party must comply

                            with LR 83.12 and AP 3.3 for filing the confidential document under seal.
03471995 v1                                              7
              Case
               Case1:21-cv-00131-JD
                    1:21-cv-00131-JD Document
                                      Document25-1
                                               26 Filed
                                                   Filed08/23/21
                                                         08/20/21 Page
                                                                   Page89ofof14
                                                                              15



                  b.     Non-Filing Party’s Confidential Documents. In the event that the filing party

                         seeks to file, or reference in any filing, a document that the non-filing party

                         designated as CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER or

                         ATTORNEYS’ EYES ONLY – CONFIDENTIAL – SUBJECT TO

                         PROTECTIVE ORDER under this Protective order, the filing party shall first

                         consult with the non-filing party to determine whether the non-filing party

                         consents to filing the document in whole or in part on the public docket. If the

                         parties are unable to reach an agreement, the filing party shall prepare two

                         versions of the filings, a public and a confidential version. The public version

                         shall contain a redaction of references to CONFIDENTIAL - SUBJECT TO

                         PROTECTIVE           ORDER     or    ATTORNEYS’          EYES      ONLY       –

                         CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER documents and

                         shall be filed with the court. The confidential version shall be a full and

                         complete version of the filing, including any exhibits, and shall be filed with

                         the court provisionally under seal pursuant to LR 83.12 and AP 3.3 indicating

                         that the non-filing party seeks to maintain the confidentiality of the redacted

                         material. The party seeking to maintain the confidential status shall file a

                         motion to seal in accordance with Local Rule 83.12(c) and AP 3.3 within three

                         (3) business days of the filing. Failure to file a timely motion to seal could

                         result in the pleading/exhibit being unsealed by the court without further

                         notice or hearing.

         7.        No Greater Protection of Specific Documents. No party may withhold information

from discovery on the ground that it requires protection greater than that afforded by this Order

unless the party moves for an order providing such special protection.
03471995 v1                                        8
              Case
               Case1:21-cv-00131-JD
                     1:21-cv-00131-JD Document
                                       Document25-1
                                                26 Filed
                                                    Filed 08/23/21
                                                          08/20/21 Page
                                                                   Page 910ofof1415



         8.        Challenges by a Party to Designation as Confidential. Any CONFIDENTIAL -

SUBJECT TO PROTECTIVE ORDER or ATTORNEYS’ EYES ONLY – CONFIDENTIAL –

SUBJECT TO PROTECTIVE ORDER designation is subject to challenge by any party or non- party

(hereafter “party”). The following procedure shall apply to any such challenge.

                  a.     Objection to Confidentiality. Within 30 days of the receipt of any document

                         designated CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER or

                         ATTORNEYS’ EYES ONLY – CONFIDENTIAL – SUBJECT TO

                         PROTECTIVE ORDER or of therefusal to produce a document on the ground

                         of such designation, a party may serve upon the designating party an objection

                         to the designation. The objection shall specify the documents to which the

                         objection is directed and shall set forth the reasons for the objection as to each

                         document or category of documents. CONFIDENTIAL - SUBJECT TO

                         PROTECTIVE         ORDER        or    ATTORNEYS’           EYES      ONLY       –

                         CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER documents to

                         which an objection has been made shall remain CONFIDENTIAL -

                         SUBJECT TO PROTECTIVE ORDER or ATTORNEYS’ EYES ONLY –

                         CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER until designated

                         otherwise by waiver, agreement or order of the Court.

                  b.     Obligation to Meet and Confer. The objecting party and the party who

                         designated the documents to which objection has been made shall have fifteen

                         (15) days from service of the objection to meet and confer in a good faith

                         effort to resolve the objection by agreement. If agreement is reached

                         confirming or waiving the CONFIDENTIAL - SUBJECT TO PROTECTIVE

                         ORDER or ATTORNEYS’ EYES ONLY – CONFIDENTIAL – SUBJECT
03471995 v1                                         9
              Case
               Case1:21-cv-00131-JD
                    1:21-cv-00131-JD Document
                                      Document25-1
                                               26 Filed
                                                   Filed08/23/21
                                                         08/20/21 Page
                                                                   Page10
                                                                        11ofof14
                                                                               15



                        TO PROTECTIVE ORDER designation as to any documents subject to the

                        objection, the designating party shall serve on all parties a notice specifying

                        the documents and the nature of the agreement.

                  c.    Obligation to File Motion. If the parties cannot reach agreement as to any

                        documents designated CONFIDENTIAL - SUBJECT TO PROTECTIVE

                        ORDER or ATTORNEYS’ EYES ONLY – CONFIDENTIAL – SUBJECT

                        TO PROTECTIVE ORDER for the purpose of discovery, the designating

                        party shall file with the court within thirty (30) days of the service of the

                        objection a motion to retain the CONFIDENTIAL - SUBJECT TO

                        PROTECTIVE             ORDER   or    ATTORNEYS’         EYES      ONLY       –

                        CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER designation. The

                        moving party has the burden to show good cause for the CONFIDENTIAL -

                        SUBJECT TO PROTECTIVE ORDER or ATTORNEYS’ EYES ONLY –

                        CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER designation. The

                        failure to file the motion waives the CONFIDENTIAL - SUBJECT TO

                        PROTECTIVE             ORDER   or    ATTORNEYS’         EYES      ONLY       –

                        CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER designation of

                        documents to which an objection was made. Court Not Bound By Parties’

                        Designation. Nothing in this Order or any action or agreement of a party under

                        this Order limits the court’s power to make orders concerning the disclosure

                        of documents produced in discovery, filed with the court, or used during any

                        hearing or at trial.

         9.       Court Not Bound by Parties Designation. Nothing in this Order or any action or

agreement of a party under this Order limits the court’s power to make orders concerning the
03471995 v1                                       10
              Case
               Case1:21-cv-00131-JD
                    1:21-cv-00131-JD Document
                                      Document25-1
                                               26 Filed
                                                   Filed08/23/21
                                                         08/20/21 Page
                                                                   Page11
                                                                        12ofof14
                                                                               15



disclosure of documents produced in discovery, filed with the court, or used during any hearing or

at trial.

            10.   Use of Confidential Documents or Information at Hearing or Trial. A party who

intends to present or anticipates that another party may present at any hearing or at trial

CONFIDENTIAL – SUBJECTIVE TO PROTECTIVE ORDER or ATTORNEYS’ EYES ONLY –

CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER documents or information derived

therefrom shall identify the issue, not the information, in a pre-hearing or pretrial memorandum. The

court may thereafter make such orders as are necessary to govern the use of such documents or

information at a hearing or trial.

            11.   Obligations on Conclusion of Litigation.

                  a.     Order Remains in Effect. Unless otherwise agreed or ordered, the terms of

                         this Order shall remain in force as an agreement between the parties after

                         dismissal or entry of final judgment not subject to further appeal. Actions to

                         enforce the terms of the Order after dismissal or entry of final judgment shall

                         be by separate legal action and not by motion for contempt or other relief in

                         this action.

                  b.     Return of CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                         Documents or ATTORNEYS’ EYES ONLY – CONFIDENTIAL –

                         SUBJECT TO PROTECTIVE ORDER. Within thirty days after dismissal or

                         entry of final judgment not subject to further appeal, the receiving party shall

                         return to the producing party all documents treated as CONFIDENTIAL –

                         SUBJECT TO PROTECTIVE ORDER or ATTORNEYS’ EYES ONLY –

                         CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER under this Order,

                         including copies as defined in ¶ 6.3, unless (1) the document has been offered
03471995 v1                                       11
              Case
               Case1:21-cv-00131-JD
                    1:21-cv-00131-JD Document
                                      Document25-1
                                               26 Filed
                                                   Filed08/23/21
                                                         08/20/21 Page
                                                                   Page12
                                                                        13ofof14
                                                                               15



                         into evidence or filed without restriction as to disclosure; (2) the parties agree

                         to destruction in lieu of return; or (3) as to documents bearing the notations,

                         summations, or other mental impressions of the receiving party, that party

                         elects to destroy the documents and certifies to the producing party that it has

                         done so.    Notwithstanding the above requirements to return or destroy

                         documents, counsel may retain attorney work product, including an index

                         which refers or relates to information designated CONFIDENTIAL –

                         SUBJECT TO PROTECTIVE ORDER or ATTORNEYS’ EYES ONLY –

                         CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER, so long as that

                         work product does not duplicate verbatim substantial portions of the text or

                         images of confidential documents. This work product shall continue to be

                         CONFIDENTIAL          –    SUBJECT       TO     PROTECTIVE         ORDER       or

                         ATTORNEYS’ EYES ONLY – CONFIDENTIAL – SUBJECT TO

                         PROTECTIVE ORDER under this Order. An attorney may use his or her

                         work product in a subsequent litigation provided that it does not disclose or

                         use CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER or

                         ATTORNEYS’ EYES ONLY – CONFIDENTIAL – SUBJECT TO

                         PROTECTIVE ORDER documents.

                  c.     Deletion of Documents Filed Under Seal from ECF System. Filings with the

                         court under seal shall remain in the ECF system and not be deleted except by

                         order of the court.

         12.      Order Subject to Modification. This Order shall be subject to modification by the

court on its own motion or on motion of a party or any other person with standing concerning the

subject matter. Motions to modify this Order shall be served and filed in accordance with the Federal
03471995 v1                                        12
              Case
               Case1:21-cv-00131-JD
                    1:21-cv-00131-JD Document
                                      Document25-1
                                               26 Filed
                                                   Filed08/23/21
                                                         08/20/21 Page
                                                                   Page13
                                                                        14ofof14
                                                                               15



Rules of Civil Procedure and the Local Rules.

         13.      No Prior Judicial Determination. This Order is entered based on the representations

and agreements of the parties and for the purpose of facilitating discovery. Nothing herein shall be

construed or presented as a judicial determination that any documents or information designated

CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER or ATTORNEYS’ EYES ONLY –

CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER by counsel or the parties is subject to

protection under Rule 26(c) of the Federal Rules of Civil Procedure or otherwise until such time as

the court may rule on a specific document or issue.

         14.      Persons Bound. This Order shall take effect when entered and shall be binding upon

all counsel and their law firms, the parties, and the person made subject to this Order by its terms.

                                        So Ordered,

                                          /s/ Joseph A. DiClerico, Jr.

                                         Joseph A. DiClerico, Jr.
                                         U.S. District Judge
                                         8/23/2021




03471995 v1                                      13
              Case
               Case1:21-cv-00131-JD
                    1:21-cv-00131-JD Document
                                      Document25-1
                                               26 Filed
                                                   Filed08/23/21
                                                         08/20/21 Page
                                                                   Page14
                                                                        15ofof14
                                                                               15



                                 FOR THE DISTRICT OF NEW HAMPSHIRE


          VERY REVEREND GEORGES F. de
          LAIRE, J.C.L.,

                   Plaintiff,
                                                              CIVIL ACTION NO. 1:21-cv-00131-JD
          v.

          GARY MICHAEL VORIS, ANITA
          CAREY, ST. MICHAEL’S MEDIA a/k/a
          CHURCH MILITANT,

                   Defendants.



                      ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND

                  The undersigned hereby acknowledges that he/she has read the Confidentiality Order

         dated                          in the above-captioned case and attached hereto, understands

         the terms thereof, and agrees to be bound by its terms. The undersigned submits to the

         jurisdiction of the United States District Court for the District of New Hampshire in matters

         relating to the Confidentiality Order and understands that the terms of the Confidentiality

         Order obligate him/her to use documents designated CONFIDENTIAL – SUBJECT TO

         PROTECTIVE ORDER in accordance with the Order solely for the purposes of the above-

         captioned case, and not to disclose any such documents or information derived directly

         therefrom to any other person, firm, or concern. The undersigned acknowledges that

         violation of the Confidentiality Order may result in penalties for contempt of court or for

         other relief under the protective order agreement.

         Dated:




03471995 v1
